Case 20-19014-AJC Doc 9-1 Filed 09/11/20 _ Page 1 of 2

IN THE COUNTY COURT
IN AND FOR MIAMI-DADE COUNTY, STATE OF FLORIDA

Plaintiff,
vs.

Case No. 2010-24362-SP-23(3)

   

MERCEDES GUEVARA,

Defendant(s).

 

 

DEFAULT AND FINAL JUDGMENT
This cause having come before the Court on October 29, 2010 for Pretrial Conference after
due notice to Plaintiff and Defendant. With Plaintiff present, Defendant, Mercedes Guevara, , failed
to appear. Based upon the Defendant’s failure to appear, a default is entered against Defendant.

Upon said default and evidence received, it is

ORDERED and ADJUDGED that Plaintiff, CHASE BANK USA, N.A., recover from
Defendant(s), Mercedes Guevara, the sum of $4,145.54 on principal, plus prejudgment interest of
520,44 and costs of $ 355.00, making a total judgment award of $4,520.98 that shall bear interest at
the rate of 6% per year, for all of which let execution issue.

IT IS FURTHER ORDERED and ADJUDGED that the Defendant(s) shall complete Florida
Small Claims Rules Form 7.343 (Fact Information Sheet) and return it to the Plaintiff's attorney, or
to the Plaintiffif the Plaintiff is not represented by an attorney, within forty-five (45) days from the

date of this final judgment, unless the final judgment is satisfied or a motion for new trial or notice

gy? E 4 - 1°. ‘
of appeal is filed. Cie po 8 te hme at oy mm
wT ly Lobe we .. eRe ee Y it eRe ee
N SAY REN tg oe rea y
um ber

Exhibit “A?

RAAT TRI AN AN AO 4 TTA ANN =e I~ 1. me mr
Case 20-19014-AJC Doc 9-1 Filed 09/11/20 _ Page 2 of 2

Jurisdiction of this case is retained to enter further orders that are proper to compel the

Defendant(s) to complete form 7.343 and return it to the Plaintiff's attorney, or the Plaintiff if the
Plaintiff is not represented by an attorney.
,
ORDERED and ADJUDGED in Miami-Dade County, Florida, on _

2010.

 

 

JUDGE

Conformed copies to:

JPMorganChase-Legal Department, P.O. Box 9622, , Deerfield Beach, FL 33442
Mercedes Guevara, 720 Se 6th Pl, Hialeah , FL 33010-5416

Plaintiff's Address: 200 White Clay Center Drive Newark, DE 19711

an ae a TT MAAR FOR AR A ART AA 4 INIA A Ne EO re
